THE THIRTEENTH COURT OF APPEALS

                                    13-14-00176-CV


            Texas Vein and Vascular, TVV Medispa, and Javier Alonso M.D.
                                         v.
                                   Mary Martinez


                                    On Appeal from the
                      28th District Court of Nueces County, Texas
                          Trial Cause No. 2013-DCV-4007-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART and

REVERSED IN PART, and the case should be REMANDED IN PART to the trial court.

The Court orders the judgment of the trial court AFFIRMED IN PART and REVERSED

IN PART, and the case is REMANDED IN PART for further proceedings consistent with

its opinion. Costs of the appeal are taxed to the party incurring same.

      We further order this decision certified below for observance.

September 3, 2015